


AMENDMENT NO. 1 TO THE EXHIBIT 10.2
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


This AMENDMENT NO. 1 TO THE AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Amendment”) is made and entered into as of February __ 2016 by and among SI
Financial Group, Inc. (the “Company”), Savings Institute Bank and Trust Company
(the “Bank”), and RHEO A. BROUILLARD (the “Executive”).


WHEREAS, the Company, the Bank and Executive entered into an employment
agreement, as amended and restated, effective September 23, 2015 (the
“Agreement”); and


WHEREAS, the Company, the Bank and Executive desire to adopt the following
clarifying provisions to the Agreement.


NOW, THEREFORE, in consideration of the premises, the mutual agreements herein
set forth and such other consideration the sufficiency of which is hereby
acknowledged, the Agreement is hereby amended as follows:
1.    Amendment to Section 11f.ii. Section 11f.ii is hereby amended and restated
to read as follows:
“ii.
Subject to Section 12 of this Agreement, in the event of termination under this
Section 11f., Executive shall be entitled to receive his base salary for the
remaining term of the Agreement paid in one lump sum within ten (10) calendar
days of such termination. Also, in such event, Executive shall receive a lump
sum cash payment within ten (10) calendar days of such termination equal to the
benefits he would have received during the remaining term of the Agreement under
any retirement programs (whether tax-qualified or non-qualified) in which
Executive participated prior to his termination (with the amount of benefits
determined by reference to the benefits received by the Executive or accrued on
his behalf under such programs during the twelve (12) months preceding his
termination) and continue to participate in any benefit plans of the Company or
the Bank that provide health (including medical and dental), life or disability
insurance, or similar coverage upon terms no less favorable than the most
favorable terms provided to senior executives of the Company and the Bank during
such period. In the event that the Company and the Bank are unable to provide
such coverage by reason of Executive no longer being an employee, the Company
and the Bank shall provide Executive with comparable coverage on an individual
policy basis.”

2.    Amendment to Section 12b. Section 12b. is hereby amended and restated to
read as follows:
“b.    Termination. If within the period ending two (2) years after a Change in
Control, (i) the Company and the Bank shall terminate Executive’s employment
Without Cause, or (ii) Executive voluntarily terminates his employment With Good
Reason, the Company and the Bank shall, within ten (10) calendar days of the
termination of Executive’s

{Clients/1587/00269442.DOCX/ }    

--------------------------------------------------------------------------------




employment, make a lump-sum cash payment to him equal to 2.99 times the
Executive’s average Annual Compensation over the five (5) most recently
completed calendar years ending the year immediately preceding the effective
date of the Change in Control. In determining Executive’s average Annual
Compensation, Annual Compensation shall include base salary and any other
taxable income, including but not limited to amounts related to the granting,
vesting or exercise of restricted stock or stock options, commissions, bonuses
(whether paid or accrued for the applicable period), as well as, retirement
benefits, director or committee fees and fringe benefits paid or to be paid to
Executive or paid for Executive’s benefit during any such year, profit sharing,
employee stock ownership plan and other retirement contributions or benefits,
including to any tax-qualified plan or arrangement (whether or not taxable) made
or accrued on behalf of Executive of such year. The cash payment made under this
Section 12b. shall be made in lieu of any payment also required under Section
11f. of this Agreement because of a termination in such period. Executive’s
rights under Section 11f. of this Agreement are not otherwise affected by this
Section 12. Also, in such event, Executive shall receive a lump sum cash payment
within ten (10) calendar days of such termination equal to the benefits he would
have received during a thirty-six (36) month period following his termination of
employment under any retirement program (whether tax-qualified or non-qualified)
in which Executive participated prior to his termination (with the amount of
benefits determined by reference to the benefits received by the Executive or
accrued on his behalf under such programs during the twelve (12) months
preceding the Change in Control) and continue to participate in any benefit
plans of the Company and the Bank that provide health (including medical and
dental), life or disability insurance, or similar coverage upon terms no less
favorable than the most favorable terms provided to senior executives during
such period. In the event that the Company and the Bank are unable to provide
such coverage by reason of the Executive no longer being an employee, the
Company and the Bank shall provide the Executive with comparable coverage on an
individual policy.”
3.    Capitalized Terms. Capitalized terms herein shall have the meanings
ascribed to them in the Agreement except as otherwise expressly provided in this
Amendment.
4.    Effect of Amendment. Except and to the extent modified by this Amendment,
the provisions of the Agreement shall remain in full force and effect and are
hereby incorporated into and made a part of this Amendment.
[Signature Page Follows]



{Clients/1587/00269442.DOCX/ }    2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company, the Bank and Executive have executed this
Amendment as of the day and year first written above.
SI FINANCIAL GROUP, INC.
                            
By:                        
Name:    
Title:    




SAVINGS INSTITUTE BANK AND TRUST COMPANY
                            
By:                        
Name:    
Title:    




EXECUTIVE
                            
                                                    
    Rheo A. Brouillard

{Clients/1587/00269442.DOCX/ }    3

